TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-03-00195-CV


Harry E. Bundy, Jr., Appellant

v.


Green Creek Nursery, Appellee





FROM THE COUNTY COURT AT LAW NO. 3 OF BELL COUNTY

NO. 45,327, HONORABLE GERALD M. BROWN, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	The brief of appellant Harry E. Bundy, Jr., was due June 18, 2003.  On July 25, 2003,
appellant was notified that his brief was late and informed that he had ten days to explain his failure
to file a brief or the appeal would be dismissed for want of prosecution.  See Tex. R. App. P.
38.8(a)(1).  To date, we have not received an explanation or a brief.  Accordingly, we dismiss the
appeal for want of prosecution.  See Tex. R. App. P. 42.3(b)


  
					Jan P. Patterson, Justice
Before Chief Justice Law, Justices B. A. Smith and Patterson

Dismissed for Want of Prosecution

Filed:   October 2, 2003